Per Curiam.
The defendant stands convicted, as charged in the bill of indictment, of the larceny of an automobile of the value of more than $100, the property of Auto Sales & Service Co., Inc. From judgment imposing a prison sentence, he appeals.
The record on appeal contains neither a statement of the evidence nor a copy of the charge. We have examined carefully the record and find it free of reversible or prejudicial error. The defendant’s exceptions are without merit. The trial and judgment will be upheld.
No error.